Exhibit 10.47

KEWAUNEE SCIENTIFIC CORPORATION

FISCAL YEAR 2008

INCENTIVE BONUS PLAN

The Fiscal Year 2008 Incentive Bonus Plan (the Plan) will provide for a bonus
pool and bonus payouts based upon achievement of various levels of pre-tax
earnings (after bonus accruals) for the year and other conditions described
herein, as approved by the Company’s Board of Directors. The Plan is proposed as
a one-year plan for Fiscal Year 2008.

The provisions of the Plan are:

 

1. Eligibility of Participants to Share in the Bonus Pool

 

  a. Eligible participants of the Plan will be nominated by the President and
approved by the Board of Directors, upon recommendation by the Compensation
Committee. The bonus potential percentages for each participant in the Plan will
also be approved by the Board of Directors, upon recommendation by the
Compensation Committee.

 

  b. Each participant will be eligible to share in the pool up to the specified
percentage of his or her fiscal year 2008 base salary.

 

  c. In addition to individuals reporting directly to the President, managers
fulfilling the following criteria are eligible to participate in the Plan:

 

  1. Salary Grade 14 or above;

 

  2. Seniority of one year or more;

 

  3. Is not currently in another incentive plan (e.g., sales plan);

 

  4. Is a direct report to a direct report to the President; or

 

  5. Is a manager recommended by the President.

 

  d. Participants in the Plan and their applicable bonus potential amounts are
shown in the charts on Charts IV-VII.

 

2. Building of a Bonus Pool

 

  a. Operational Units



--------------------------------------------------------------------------------

  •  

The operational units (Statesville Operations, Technical Furniture, and
International Operations) will start to accrue pools for potential bonus payouts
once pre-tax operating earnings of each operational unit reach the amounts shown
as Goal 1 on Charts V and VI, and maximum incentive bonus payouts will be
accrued and available for payout based upon the guidelines shown on that
schedule.

 

  b. Corporate Pool

 

  •  

A pool will start accumulating once pre-tax earnings reach the amounts shown as
Goal 1 on Chart VII, and maximum bonus payouts will be accrued and available for
payout based upon the guidelines shown on that schedule.

 

3. Bonus Payout Conditions

 

  a. If the Company achieves pre-tax earnings less than the amounts shown as
Goal 1 on Chart VII, no awards will be paid to any corporate employee with that
goal, except at the discretion of the Board of Directors, upon recommendation by
the Compensation Committee.

 

  b. If an operational unit achieves pre-tax earnings less than the amounts
shown for it as Goal 1 on Charts IV, V, and VI, no awards will be paid to its
employees except at the discretion of the Board of Directors, upon
recommendation by the Compensation Committee.

 

  c. All participants will earn their awards dependent on their operational
unit’s performance and their individual MBO performance.

 

  d. Beginning with the achievement of Goal 1, the bonus potential percentage
for each participant is linear between each goal with the corresponding increase
in pre-tax earnings, up to the individual’s maximum bonus potential percentage.

 

  e. Positive or negative financial adjustments outside the control of
management (such as, but not limited to, proceeds from insurance claims, gains
or losses from the sale of capital assets, adoption of new generally accepted
accounting pronouncements, etc.) will be assessed by the Board of Directors and
the pre-tax earnings under the Plan may be adjusted for these items.

 

  f. Any portion of the bonus pool not awarded to participants will be retained
by the Company.



--------------------------------------------------------------------------------

  g. If a participant transfers between performance entities during the year,
his or her incentive compensation will be based on the performance of the
respective entities on a pro rata basis from his or her transfer date as
determined by the President.

 

  h. A participant must be an employee of the Company on the last day of the
plan year (April 30) to be eligible to receive a bonus. In unusual
circumstances, however, the Board of Directors, upon recommendation by the
Compensation Committee, may grant a discretionary bonus.

 

  i. The Board of Directors, upon recommendation by the Compensation Committee,
may approve the pro rata participation of a participant who joins the Company or
who is appointed to a key position within the Company after the outset of the
Plan year, with a pro rata increase in the bonus pool.

 

4. Participant’s Bonus Potential

Each participant’s bonus potential will be comprised of the following:

 

  a. A Fixed Bonus equal to 75% of each participant’s bonus potential will be
based on achievement of corporate or divisional pre-tax earnings goals, as set
forth in the Plan, and

 

  b. A Discretionary Bonus up to the remaining 25% of each participant’s bonus
potential will be calculated, taking into account the participant’s MBO
achievements and other relevant factors during the year. The discretionary
portion of each participant’s bonus will take into account the participant’s
achievement of management goals established, and weighted, in May 2007, and
approved by the President. The degree of achievement of these goals will be
recommended by each participant’s manager immediately subsequent to April 30,
2008, and the discretionary bonus, if any, will then be determined and awarded
at the discretion of the Board of Directors, upon recommendation by the
President and the Compensation Committee.

 

5. The Plan may be amended at any time by the Board of Directors.